FILED
                             NOT FOR PUBLICATION                             JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YING ZHANG, a.k.a. Chen Chiu Hua,                No. 12-72579

               Petitioner,                       Agency No. A088-448-045

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Ying Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility finding based on

inconsistencies within Zhang’s testimony, and between Zhang’s testimony and the

testimony of government witnesses, regarding whether Zhang fears religious

persecution in China. See Kin v. Holder, 595 F.3d 1050, 1057 (9th Cir. 2010).

The IJ did not err in crediting U.S. Customs and Border Protection Officer Charles

Lee’s testimony over Zhang’s testimony, particularly in light of Zhang’s evolving

explanations for the inconsistency. See id. at 1057 (where testimony conflicts, it is

the responsibility of the fact-finder to “decid[e] which version of the events is

true.”). Zhang’s explanations for the inconsistencies do not compel a contrary

result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Finally, we reject

Zhang’s contention that the IJ did not provide her an opportunity to explain any

inconsistencies with Agent Lee’s testimony and her contention that the BIA erred

by not remanding to the IJ for further fact-finding. In the absence of credible

testimony, Zhang’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                           2                                    12-72579
      Because Zhang’s CAT claim is based on the same testimony found to be not

credible, and the record does not otherwise compel the conclusion that it is more

likely than not she will be tortured if returned to China, her CAT claim also fails.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           3                                    12-72579